Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (Pub No. US 2017/0371523 A1) in view of Yakishyn et al. (Pub. No. US 2020/0264694 A1) in further view of Noda et al. (Pub No. US 2012/0047465 A1).

As per claim 1, Liao teaches the claimed:
1. A virtual object processing method, comprising: 
acquiring at least one virtual object (This is taught in Liao in figures 1b and 1c where icons 104 and other user interface features on GUI 100 are acquired as virtual objects.  These GUI features are virtual objects because they are displayed as virtual GUI components for a user in virtual reality wearing a head-mounted display, e.g. please see Liao at the end of [0041] “… the head-mounted display device can be virtual reality (VR) glasses, and a user cannot see objects in the actual environment” and Liao in [0044] “FIG. 1b is a schematic diagram illustrating a GUI of a head-mounted display device”) 

determining one first display layer in a virtual reality space, wherein the virtual reality space is divided into a plurality of display layers and the plurality of display layers are arranged in a stacked manner (This is taught in Liao in figure 2 where the virtual reality space is divided into a plurality of display layers including at least display layers 202 and 204.  Figure 2 of Liao shows that display layers 202 and 204 are stacked on top of each other when viewed from the center which is the user’s perspective.  Also please see Liao at the end of [0041] “… the head-mounted display device can be virtual reality (VR) glasses, and a user cannot see objects in the actual environment” and Liao in [0063] “FIG. 2 illustrates an example of different display depths. As shown in FIG. 2, from the perspective of the user, a first three-dimensional region 202 observed by the user has a first distance from the user, which can be, for example, 0.5 to 1.0 meter. In addition, a second three-dimensional region 204 observed by the user has a second distance from the user, which is greater than the first distance and can be, for example, 1.0 to 2.0 meters (including 1.0 meter).  The two three-dimensional regions 202 and 204 look like two coaxial cylinders centered at position of the user.”); and 

determining and displaying the at least one virtual object -- in the -- one first display layer to use the virtual reality space efficiently ([0064] “In some embodiments, when the GUIs 100 and 150 shown in FIG. 1b and FIG. 1c are displayed on the display screen, these GUIs are placed, from an observation of the user, on one or more cylindrical surfaces of a three-dimensional region.  In some examples, the main interface region and the auxiliary interface region are configured at the first three-dimensional region 202 closer to the user, and the running application interface region is configured at the second three-dimensional region 204 farther away from the user”.  According to this passage, the virtual object of an icon 104 may be located either within the one first display layer.  The display layers in figure 2 use the virtual reality space more efficiently by being able to display multiple GUI elements on top of each other at different distances from the user, e.g. please see Liao in [0063]-[0064]).

Liao alone does not explicitly teach the remaining claim limitations.

However, Liao in combination with Yakishyn teaches the claimed:
the at least one virtual object including at least one virtual sub-object (Please see Yakishyn in figure 23c where the virtual object (an icon) seen by the user wearing the HMD includes a picture inside the icon (one virtual sub-object));
determining and displaying the at least one virtual object and the at least one virtual sub-object in the same one first display layer (Please see Liao in figure 1c and figure 2:

    PNG
    media_image1.png
    218
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    377
    439
    media_image2.png
    Greyscale

	Annotations have been added to figures 1c and 2 of Liao above in order to help aid in explantion.
	Liao in [0064] states that the Auxiliary Interface 104 with its Application Icons may be displayed in the 1st 3D region in figure 2 of Liao and that the Running Program Interface Region 112 may be displayed in the 2nd 3D region in figure 2 of Liao.  Please see Yakishyn in figure 23c:

    PNG
    media_image3.png
    271
    487
    media_image3.png
    Greyscale

	Yakishyn in figure 23c shows that the Application Program Icons may include a picture (virtual sub-object) on the same layer as the icon itself as viewed by a user wearing an HMD.  For example, please see Yakishyn in [0077] “… The user then arranges applications of a smartphone or a desktop on each window of the established layout by using the pointer as in FIG. 23b. The user may then select and execute the applications by using the pointer displayed on the 360-degree screen through the method, etc., shown in FIGS. 1 through 6, as in FIG. 23c”.
The claimed feature is taught when the Application program icons in figure 23c of Yakishyn that each include a picture are placed within the Auxiliary Interface 104 of Liao where Liao’s Auxiliary Interface 104 also includes a plurality of application program icons.  This Auxiliary Interface 104 in Liao with virtual sub-objects (pictures) from Yakishyn would appear within the first layer in figure 2 of Liao (the first 3D region 202)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the icon pictures as virtual sub-objects within the icon objects (virtual objects) as taught by Yakishyn with the system of Liao in order to use this picture to help convey the particular program or application represented by that icon within the 


However, Liao in combination with Noda and Yakishyn teaches the claimed:
in response to an input operation, switching relative positions of any one display layer of the plurality of display layers arbitrarily in any order relative to other display layers of the plurality of display layers (Noda in figure 7 shows virtual objects 220 displayed in different layers as layers 240 and 250.  Noda teaches that these layers are displayed through a head-mounted display, e.g. please see Noda towards the end of [0043] “The display screen 200 can be replaced with another display device such as, for example, a head mounted display. The display of the objects 220 is described below”.  Noda teaches of the claimed switching towards the end of [0084], where they state “Accordingly, the user U can perform an operation of, for example, interchanging the objects 220 on the first curved plane 240 and the objects 220 on the second curved plane 250 more intuitively”.
In this instance, when the user interchanges the objects 220 on the first curved plane 240 (one display layer) and the second curved plane 250 (another display layer), this changes the relative positions of the display layers.  In Noda, since there are two display layers, these two display layers may be switched to relative to each other.  This switching of the two layers in Noda results in allowing the user to switch the relative positions of these two layers in any order relative to each other.  Noda also teaches that the user can set switch the relative positions of any one display layer of the plurality of display layers arbitrarily in any order relative to other display layers of the plurality of display layers by customizing or independently setting the distances from which each layer appears away from the user, e.g. please see Noda towards the end of [0085]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the relative positions of any one display layer of the plurality of display layers in response to an input operation as taught by Noda with the system of Liao as modified by Yakishyn in order to allow the user to get better visualize access to user interface features that are located at deeper display layers (e.g. a virtual objects located at a display layer further away from the user compared to another display layer).  Noda is combined with Liao, by using the layer interchange features as taught in figure 7 of Noda to change the relative ordering of the virtual objects in the display layers in figure 2 of Liao.  

As per claim 5, Liao teaches the claimed:
5. The method according to claim 1, further comprising: receiving an input operation for the virtual object or the virtual sub-object ([0053] “… In some embodiments, one or more application program icons are arranged in the auxiliary interface region 104” and [0055] “… the auxiliary interface region 104 also can include a cursor. The user can perform an operation such as by moving the cursor, so as to select a required application program, or conduct other suitable operations”.  In this instance, selecting an icon from the auxiliary interface region 104 corresponds to the claimed “receiving an input operation for the virtual object”); and performing a process corresponding to the input operation ([0059] “the user starts a window-type application program, e.g., by clicking on an application program icon on the auxiliary interface region to start the application program”
	In this instance, starting the window-type application program corresponds to the claimed “performing a process corresponding to the input operation”).


As per claims 8 and 12, these claims are similar in scope to limitations recited in claims 1 and 5, respectively, and thus are rejected under the same rationale.

As per claim 15, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system of Liao would have to have some type of memory, processor, and computer instructions present in order to for the system of Liao to function and run as described by the reference.

As per claim 19, this claim is similar in scope to limitations recited in claim 5 and thus is rejected under the same rationale.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Yakishyn in further view of Noda and Lejeune et al. (Pub No 2016/0034153 A1).

As per claim 3, Liao alone does not explicitly teach the claimed limitations.
However, Lejeune in combination with Liao teaches the claimed:
3. The method according to claim 1, wherein the method further comprises: determining, based on a first region of the at least one virtual object in the one first display layer displaying the virtual object, a second region of the one first display layer (As mentioned above for claim 1, Liao in paragraph [0064] figures 1C and 2, teaches of teaches of displaying an auxiliary interface region containing icons within the first display layer (first 3D region 202 in figure 2 of Liao).  For example, Liao in [0064] states “the main interface region and the auxiliary interface region are configured at the first three-dimensional region 202 closer to the user” and Liao in [0053] “… one or more application program icons are arranged in the auxiliary interface region 104”.  In figure 1C of Liao, the claimed “first region” corresponds to the outer boundary of each icon in the auxiliary interface region 104.
	Lejeune in figure 4 and in [0045] shows that a second region (the size of the picture within the icon) can be adjusted to snap based upon the adjusted size of the pre-defined outer boundary 406 of the icon (first region).  In Lejeune in figure 4, the icon with its outer boundary corresponds to the claimed “at least one virtual object” and the picture located inside the icon corresponds to the claimed “the at least one virtual sub-object”.
Also in Lejeune in figure 4, the second region (size of the icon picture) is within the same icon boundary of the first region (outer boundary of the icon).  Further, in Lejeune in figure 4, the second region (size of the icon picture) is within the same depth plane as icon boundary of the first region (outer boundary of the icon).  Thus, when the icon with the first and second regions in figure 4 of Lejeune is used with the icons in the auxiliary interface region located in the first layer 202 in figures 1C and 2 of Liao, the claimed features are taught because the first and second regions within the icon as shown in figure 4 of Lejeune would then both be located and displayed within the first display layer in figure 2 of Liao.
Lejeune is combined with Liao by incorporating the icon resize feature of figure 4 of Lejeune for the icons used in the auxiliary interface region 104 in figure 1C of Liao in order to let the user customize the size of different icons).
	It would have been obvious to one of ordinary skill in the art before the effective filing 

As per claims 10 and 17, these claims are similar in scope to limitations recited in claim 3, and thus are rejected under the same rationale.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Yakishyn in further view of Noda and Ito et al. (Pub No 2005/0022236 A1).


As per claim 4, Liao alone does not explicitly teach the claimed limitations.
However, Ito in combination with Liao and Yakishyn teaches the claimed:
4. The method according to claim 1, further comprising: pre-processing the virtual sub-object to acquire processing information; and displaying the processing information in the one first display layer (As mentioned above for claim 1, Yakishyn teaches of the claimed “virtual sub-object” corresponds to a picture located inside a given icon (a virtual object) on the screen.  Ito teaches that it was known in the art to pre-processing the virtual sub-object to acquire processing information (image data) and then display that processing information (image data), e.g. please see Ito in [0249] “… The icon data may be generated and stored in the storage block 301 beforehand or may be generated immediately before they are sent to the screen display apparatus 101. The generated icon data is displayed as the icon 600 onto the screen of the screen display apparatus”.
	In this passage, the icon data being generated and stored in the storage block 301 beforehand corresponds to the claimed “pre-processing the virtual sub-object to acquire processing information”.
	The claimed features are taught using the combination of prior art references where Ito is preprocessing the icon data and Liao in [0064] and in figures 1c and 2 teaches of displaying an auxiliary interface region containing icons within the first display layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to preprocess the virtual sub-object to acquire processing information and displaying the processing information as taught by Ito with the system of Liao as modified by Yakishyn and Noda in order to allow the icon graphics data to be displayed more quickly and more synchronized with the operation of the interactive GUI.  For example, by generating and storing the graphics for the icons beforehand, the system is more quickly able to load from memory and display these icons onto the screen when they are needed to help show the interactive GUI elements on the screen to the user.  

As per claims 11 and 18, these claims are similar in scope to limitations recited in claim 4, and thus are rejected under the same rationale.


Response to Arguments
Applicant’s arguments, filed June 1, 2021, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612